                                                     underberg & kessler rrp

                                                                                    PAUL F. KENEALLY, PARTNER
                                                                                    (s8s) 2s8-2882
                                                                                    pkeneally@underbergkessler.com


                                                        November 5,2018

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                      Re       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                               Civ. Action No.: 1 6-cv-09517 -LAK-KHP

             Dear Magistrate Parker:

                     As you know, this Firm represents the Eber Defendants in the above-referenced matter.
             Please allow this letter to serve as a response to the October 30, 2018 letter of Brian C. Brook,
             Esq., counsel for plaintiffs, requesting permission to file a motion to disqualify both myself, as
             well as Underberg & Kessler LLP ("U&K") as a whole, from representing the Eber Defendants.

                      1. Mr. Brook violates the Court's  September 13, 2018 Order and the document the
                           Court ordered clawed-back for attorney-client privilege should be stricken from
                           the Docket

                    Mr. Brook blatantly disregards the Court's September 13, 2018 Order precluding use of a
             November 2012 attorney-client privileged document regarding the Article 9 proceeding (ECF No.
             98). Mr. Brook's use of this document, which has been clawed-back as an attorney-client
             communication, is consistent with his pattern of objectionable behavior in this lawsuit.
             Accordingly, please accept this letter as a request to strike this privileged document from the
             Docket (again).

                      2. Mr. Brookos attempt to disqualify U&K is tactical       and based entirely on
                           erroneous conjecture.

                      Mr. Brook's letter is replete with inaccurate statements and pure supposition. However,
             on page 2 of his letter he recognizes his clients' principal argument in this litigation when he writes
             "the primary issue in this case is whether a fraudulent conveyance occurred when EBWLC
             transferred its shares in Eber Metro to Alexbay in June 2012."




300 Bausch & Lomb Place, Rochester, NY 14604       www.underbergkessler.com           Additional Offices
         585-258-2B00 pHone 585-258 -2821 rax                                          Buffalo, Canandaigua and Geneseo, NY
Hon. Katharine H. Parker
                                            ffiT
                                         underberg 3, kessler rrp
November 5,2018
Page2


        Despite this recognition, he has departed from focusing on the legal allegations made by
his clients, in favor of making spurious allegations of misconduct against both myself and U&K.
This is a purely tactical strategy to try and force the Eber Defendants to expend extensive funds in
                                                                         oosharp" practice
obtaining new counsel at this late stage of the litigation. Such                           is almost
universally frowned upon by courts.         See  Goodwine   v. Lee,2014   U.S. Dist. LEXIS   124414
(S.D.N.Y. 2014)["Because motions to disqualify counsel are often interposed for tactical reasons,
they are subject to a high standard of proof...Mere speculation will not suffice"].

       If Mr. Brook's    actions are countenanced, the Eber Defendants will be highly prejudiced,
and be forced to incur substantial legal costs while new counsel gets up to speed on the case -
mere weeks before depositions are proposed to commence. Where, as here, shareholders delay in
seeking disqualification of Defendants' counsel due to a conflict, New York courts deny the
requested relief. Dukas v. Davis Aircraft Products Co. Inc., I23 A.D.2d 304, (App. Div. 2d 1986)
(reversing trial court and denying Plaintiffs' motion due to the shareholders' "inordinate delay" of
approximately eighteen months after the action was commenced).

       3. U&K did not represent       EBWLC in the Article 9 action.

        Mr. Brook contends that his clients have asserted a derivative claim on behalf of Eber Bros.
& Co. and Eber Bros. Wine & Liquor Corp. ("EBWLC") and that this presents a conflict of interest
for U&K. However, the citation to comment 14 of Rules of Professional Conduct ("RPC") 1 . 1(3)
states that a conflict "may" arise in such a situation. At the time of the 2012 Article 9 action at
issue, U&K explicitly declined to represent EBWLC because of the conflict between EBWLC and
Lester Eber and Alexbay. Rather, EBWLC was represented by Marino Fernandez, Esq. Mr.
Brook's allegation that either U&K or I were surreptitiously representing EBWLC in connection
with the Article 9 proceeding is baseless and wholly unsupported by the facts.

       It is notable that Mr. Brook recognizes in his letter   that plaintiffs' standing to seek
disqualification is questionable at best. Despite this recognition, Mr. Brook freely levies ad
hominem attacks on my integrity, and the integrity of U&K. Mr. Brook is essentially substituting
vitriol for actual evidence of a conflict.

       4, I played no substantive     role in the Article 9 proceeding.

        Put simply, Mr. Brook misunderstands (and misrepresents) my role in the20l2 proceeding
at issue. Mr. Brook has repeatedly been advised that the attorneys at U&K handling that matter
were Michael Beyma, Esq. and William Brueckner, Esq., experienced bankruptcy and creditor's
rights attorneys. I was kept generally apprised of the representation given my relationship with
the Eber family, but I played no substantive role in drafting the petition or prosecuting the action.
Hon. Katharine H. Parker
November 5,2018
                                              ffit
                                           underberg & kessler rrp


Page   3




           It is freely acknowledged that both I and other attorneys at U&K have represented the
various Eber Defendants in a wide variety of matters over the years. However, I did not play any
substantive role in the Article 9 proceeding. Mr. Brook's representation to the Courl that he can
ooreasonably
             infer that Mr. Keneally was heavily involved in the challenged transfer of Eber
Metro," is both untrue and inappropriate speculation not supported by any evidence.

           5.   Mr. Brook's letter concocts a conflict where none existed.

       Similarly, Mr. Brook expresses shock that an engagement agreement exists between U&K
and EBWLC dated May 20,201L Once again, it is not disputed that U&K has represented
EBWLC at various times. However, U&K did not represent EBWLC in connection with the2012
proceeding. Fufiher, despite Mr. Brook's "shock," the services performed by U&K for the Eber
defendants were of the same nature as the services previously rendered to the various Eber entities.
See 22 N.Y.C.R.R. I2l5.L

        Aside from Mr. Brook's blatantly tactical broadside to try and disqualify II&K, no
individual or entity involved in the 2012 proceeding ever raised any issue of a conflict. Mr. Brook
and his clients are obviously able to challenge the reasonableness or fairness of the transaction,
but his disqualification scheme distracts from the real issues in this case, and is a waste ofjudicial
time and resources.

           6,   Pursuant to Rule 3.7,I should not be disqualified.

       Finally, Mr. Brook also seeks to disqualify me based upon the attorney witness rule. Once
again, he relies upon the mere fact that my name appears at various times on the privilege log
produced by the Eber Defendants. Mr. Brook incorrectly posits that because Michael Beyma and
William Brueckner's names appear less often in the privilege log, I must have been heavily
involved in the 2072 proceeding. Most of the entries on the privilege log showing my name were
merely correspondence on which I was copied as the principal client contact.

        Further, even if it is determined that I may be a necessary witness, ffiy testimony would
relate to an uncontested issue, as permitted by Rule 3.7(aX1). While I had no role in drafting or
prosecuting the Article 9 Petition, at the end of the day the nature and purpose of the Article 9
proceeding speaks for itself - and that would be the crux of my testimony.

        Furlher, as alluded to above, pursuant to Rule 3.7(a)(3), a disqualification of me or U&K
would work substantial hardship on the Eber Defendants. U&K has represented the Eber
Defendants for many years, and has spent a significant amount of time in defending the present
case. If one or more of the Eber Defendants is forced to retain new counsel, the time and legal
costs for such counsel to get up to speed - especially with depositions starting literally in a matter
of weeks - would be enormous. Again, this is the true motivation behind Mr. Brook's threatened
disqualification motion. Mr. Brook apparently believes that forcing the Eber Defendants to incur
Hon. Katharine H. Parker
November 5,2018
                                            m
                                         underberg & kessler rrp


Page 4



hundreds of thousands of dollars in additional and unnecessary legal fees will strengthen plaintiffs'
leverage in any settlement negotiations.

        The Eber Defendants are entitled to counsel of their own choosing. Mr. Brook's various
objections to discovery responses can certainly be dealt with by the Court without entertaining a
disqualification motion intended as tactical leverage. Mr. Brook should heed his own advice and
remember that the issue his clients have raised is whether the challenged transaction was fair and
reasonable.

         I look forward to discussing the matter with the Court on November    7th




                                          Paul F.

PFK:ar

cc       Daryoush Behbood, Esq. (via ECF)
         Robert Calihan, Esq. (via ECF)
         Michael J. Adams, Esq. (via ECF)
